UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* East West Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 27579R104 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the Following Pages) 1 CUSIP No. 27579R104 13G 1. NAME OF REPORTING PERSONS Corsair Access LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER -0- 6. SHARED VOTING POWER -0- 7. SOLE DISPOSITIVE POWER -0- 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% TYPE OF REPORTING PERSON OO 2 CUSIP No. 27579R104 13G 1. NAME OF REPORTING PERSONS Corsair Capital LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER -0- 6. SHARED VOTING POWER -0- 7. SOLE DISPOSITIVE POWER -0- 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% TYPE OF REPORTING PERSON OO, IA 3 CUSIP No. 27579R104 13G 1. NAME OF REPORTING PERSONS Corsair III Financial Services Capital Partners, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER -0- 6. SHARED VOTING POWER -0- 7. SOLE DISPOSITIVE POWER -0- 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% TYPE OF REPORTING PERSON PN 4 ITEM 1(a). NAME OF ISSUER: East West Bancorp, Inc. ITEM 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 135 North Los Robles Ave., 7th Floor Pasadena, California, 91101 ITEM 2(a). NAME OF PERSON FILING: The names of the persons filing this statement on Schedule 13G are: Corsair Access LLC, Corsair Capital LLC and Corsair III Financial Services Capital Partners, L.P. ITEM 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The principal business address for each of Corsair Access LLC, Corsair Capital LLC and Corsair III Financial Services Capital Partners, L.P. is: 717 Fifth Avenue, 24th Floor New York, New York 10022 ITEM 2(c). CITIZENSHIP: Each of Corsair Access LLC and Corsair Capital LLC is a limited liability company formed under the laws of Delaware. Corsair III Financial Services Capital Partners, L.P. is a limited partnership formed under the laws of Delaware. ITEM 2(d). TITLE OF CLASS OF SECURITIES: Common Stock ITEM 2(e). CUSIP NUMBER: 27579R104 ITEM 3.IF THIS STATEMENT IS FILED PURSUANT TO RULE 13d-1(b), OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a)oBroker or dealer registered under Section 15 of the Exchange Act. (b)oBank as defined in Section 3(a)(6) of the Exchange Act. (c)oInsurance company defined in Section 3(a)(19) of the Exchange Act. (d)oInvestment company registered under Section 8 of the Investment Company Act. (e)oAn investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f)oAn employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g)oA parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h)oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i)oA church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; 5 (j)oGroup, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1(c), check this box x ITEM 4.OWNERSHIP. The information required by Items 4(a) – (c) is set forth in Rows 5 through 11 of the cover page applicable to each of the reporting persons and is incorporated herein by reference for each of the reporting persons.None of the reporting persons beneficially owns any shares of Common Stock. ITEM 5.OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following [x] ITEM 6.OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable. ITEM 7.IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. ITEM 8.IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not aplicable. ITEM 9.NOTICE OF DISSOLUTION OF GROUP. Not applicable. ITEM 10.CERTIFICATION. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 CORSAIR ACCESS LLC By: Corsair III Management L.P., its Managing Member By: Corsair Capital LLC, its General Partner By: /s/ D. T. Ignacio Jayanti Name: D.T. Ignacio Jayanti Title: President CORSAIR CAPITAL LLC By:/s/ D. T. Ignacio Jayanti Name: D.T. Ignacio Jayanti Title: President CORSAIR III FINANCIAL SERVICES CAPITAL PARTNERS, L.P. By: Corsair III Management L.P., its General Partner By: Corsair Capital LLC, its General Partner By: /s/ D. T. Ignacio Jayanti Name: D. T. Ignacio Jayanti Title: President 7
